Electronically Filed
                                                            Supreme Court
                                                            SCWC-12-0000717
                                                            09-OCT-2015
                                                            11:58 AM



                             SCWC-12-0000717

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             STATE OF HAWAI#I,
                      Respondent/Plaintiff-Appellee,

                                   vs.

                               SUNNI WEST,
                     Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-12-0000717; CASE NO. 1DTA-10-03989)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Defendant-Appellant Sunni West’s application

for writ of certiorari filed on September 2, 2015, is hereby
rejected.

            DATED:    Honolulu, Hawai#i, October 9, 2015.

Kevin O’Grady                     /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson